 1   NICOLA T. HANNA
     United States Attorney                                        JS-6
 2
     THOMAS D. COKER
 3   Assistant United States Attorney
 4   Chief, Tax Division
     ANDREW T. PRIBE (CA SBN 254904)
 5   Assistant United States Attorney
 6        Federal Building, Suite 7211
          300 North Los Angeles Street
 7
          Los Angeles, California 90012
 8        Telephone: (213) 894-6551
 9        Facsimile: (213) 894-0115
          E-mail: andrew.t.pribe@usdoj.gov
10
11   Attorneys for the United States of America

12
                           UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14                              WESTERN DIVISION

15   UNITED STATES OF AMERICA,               Case No.: 2:18-cv-7751 RGK-MAA
16             Plaintiff                     [proposed] Judgment
17
                     v.
18
     MASUD SARSHAR,
19
20             Defendant

21
22
23
24
25
26
27
28
 1        On the United States of America’s motion for default judgment and for
 2   good cause shown:
 3        1.    Judgment is entered in favor of the United States and against
 4   Masud Sarshar in the amount of $18,853,787.60 as of November 30, 2018,
 5   plus subsequent statutory accruals plus costs.
 6        IT IS SO ORDERED.
 7
 8   DATED: February 21, 2019               _____________________________
 9                                          R. GARY KLAUSNER
10                                          UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           1
